DETAILED ACTION

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9, 21 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The limitation in claim 1 of “the reaction surface airbag being configured to present a first surface configured to engage the back surface of the occupant restraint airbag and a second surface configured to engage the interior surface, abutting both an interior surface of a windshield and an upper surface of a dashboard of the vehicle such that the interior surface of the windshield and the upper surface of the dashboard arrest displacement of the reaction surface airbag, responsive to inflation of the reaction surface airbag” was not described in the specification. Paragraph [0038] and Fig. 5 describe and show the reaction surface airbag 450 “abutting both an interior surface of a windshield and an upper surface of a dashboard of the vehicle”. However, neither paragraph [0038] nor the figures describe or show the contact between a windshield and an upper surface of a dashboard being “responsive to inflation of the reaction surface airbag”. As shown in Fig. 5 and described in paragraph [0038], contact between the reaction surface airbag and both an interior surface of a windshield and an upper surface of a dashboard of the vehicle is responsive to (i.e., caused by) the inflated occupant restraint airbag 410 pushing the reaction surface airbag 450, rather than the inflation of the reaction surface airbag.
Claims 1, 5-9, 21 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation in claim 1 of “the reaction surface airbag being configured to present a first surface configured to engage the back surface of the occupant restraint airbag and a second surface configured to engage the interior surface, abutting both an interior surface of a windshield and an upper surface of a dashboard of the vehicle such that the interior surface of the windshield and the upper surface of the dashboard arrest displacement of the reaction surface airbag, responsive to inflation of the reaction surface airbag” does not accurately describe applicant’s invention. Paragraph [0038] and Fig. 5 describe and show the reaction surface airbag 450 “abutting both an interior surface of a windshield and an upper surface of a dashboard of the vehicle”. However, neither paragraph [0038] nor the figures describe or show the contact between a windshield and an upper surface of a dashboard being “responsive to inflation of the reaction surface airbag”. As shown in Fig. 5 and described in paragraph [0038], contact between the reaction surface airbag and both an interior surface of a windshield and an upper surface of a dashboard of the vehicle is responsive to (i.e., caused by) the inflated occupant restraint airbag 410 pushing the reaction surface airbag 450, rather than the inflation of the reaction surface airbag.
Claim Rejections - 35 USC § 102
Claims 1, 5-8, 10, 14-17, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schneider (US 2019/0161044 A1). Schneider discloses a vehicle 116 comprising: a vehicle interior configured to accommodate at least one occupant 118; and an occupant supplemental restraint system including: an occupant restraint airbag 102 configured to be deployable between the occupant of the vehicle and a forward structure of the vehicle interior (Fig. 1B), the occupant restraint airbag being configured to present an occupant surface to engage at least a portion of a body of the occupant and a back surface on an opposing side of the occupant restraint airbag responsive to inflation thereof; a reaction surface airbag 106 configured to be deployable between the occupant restraint airbag and an interior surface of the vehicle (Fig. 1B), the reaction surface airbag being further configured to present a first surface to engage the back surface of the occupant restraint airbag and a second surface configured to engage the interior surface, abutting both an interior surface of a windshield 122 and an upper surface of a dashboard 114 of the vehicle such that the interior surface of the windshield and the upper surface of the dashboard arrest displacement of the reaction surface airbag, responsive to inflation of the reaction surface airbag and to inflation of the occupant restraint airbag pushing the reaction surface airbag (Figs. 1B and 1C), the reaction surface airbag being further configured to resist movement of the occupant restraint airbag toward the interior surface responsive to inflation of the reaction surface airbag; and a triggering system configured to sense an impact of the vehicle with another object and to initiate inflation of the occupant restraint airbag and the reaction surface airbag responsive to the sensed impact (paragraph 0015). The reaction surface airbag is configured to be deployable from an upper surface of the forward structure (Fig. 1B). The occupant restraint airbag is configured to be deployable from a front surface of the forward structure (Fig. 1B). The occupant restraint airbag is configured to be deployable from a steering apparatus 110 within the interior of the vehicle. The reaction surface airbag is configured to inflate more quickly than the occupant restraint airbag (paragraph 0026). The reaction surface airbag is configured to fully inflate before the occupant restraint airbag inflates (paragraph 0026).
Claim Rejections - 35 USC § 103
Claims 9, 18, 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2019/0161044 A1) in view of Glyn-Davies et al. (WO 2021/165392 A1). Schneider teaches the limitations of claims 1 and 10, as explained above. Schneider does not teach the limitations of claims 9, 18, 24 and 25. Glyn-Davies teaches a vehicle (e.g., 10) comprising: an occupant restraint airbag (e.g., 42), a reaction surface airbag (e.g., 44), a forward structure (e.g., “the dashboard assembly” (page 2, line 15), “one or more of: the inside surface of the windscreen; interior surfaces of trim panels inside the occupant compartment 22; airbag modules; and/or the floor or toe-board/bulkhead of the occupant compartment 22” (page 9, lines 26-28), “the windscreen, the steering wheel and/or steering column (if provided), and fascia features within the front cabin” (page 2, lines 18-19); see also page 2, lines 1-2; see also page 5, lines 14-16; see also page 9, lines 28-30) and a triggering system (page 5, lines 36-41; page 9, lines 9-13). A material of a skin of the reaction surface airbag is more rigid than a material of a skin of the occupant restraint airbag (page 2, lines 24-27; page 11, lines 20-23). The reaction surface airbag is configured to inflate more quickly than the occupant restraint airbag (page 4, lines 9-10; page 9, lines 9-16 and 24-30). The reaction surface airbag may have a higher pressure in an inflated state than a pressure of the occupant restraint airbag in an inflated state (i.e., “the lower airbag may be configured to have a greater stiffness, compared, to the upper airbag, when fully inflated…variations in stiffness may be achieved by inflating the airbags to a different extent” – page 2, lines 25-26). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make an apparatus as taught by Schneider such that a material of a skin of the reaction surface airbag is more rigid than a material of a skin of the occupant restraint airbag, and such that the reaction surface airbag has a higher pressure in an inflated state than a pressure of the occupant restraint airbag in an inflated state, according to the known technique taught by Glyn-Davies, “so as to provide adequate support for the upper airbag, which loads the lower airbag through the reaction surfaces” (page 11, lines 20-22) and because a less rigid occupant restraint airbag (due to having a less rigid skin and/or a lower pressure than the reaction surface airbag) would advantageously allow the occupant restraint airbag to better conform to the shape of the occupant to thereby more evenly distribute the restraining force of the airbag against the body of the occupant to thereby reduce the risk of injury. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Claims 19, 20, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider (US 2019/0161044 A1) in view of Glyn-Davies et al. (WO 2021/165392 A1). Schneider teaches a method comprising: causing an occupant restraint airbag 102 to be inflatably deployed between an occupant 118 of a vehicle 116 and a forward structure of an interior of the vehicle (Fig. 1B), wherein the inflated occupant restraint airbag presents an occupant surface configured to engage at least a portion of a body of the occupant and a back surface on an opposing side of the occupant restraint airbag; and causing a reaction surface airbag 106 to be inflatably deployed between the occupant restraint airbag and an interior surface (Fig. 1B), wherein the inflated reaction surface airbag presents a first surface configured to engage the back side of the occupant restraint airbag and a second surface configured to engage the interior surface, abutting both an interior surface of a windshield 122 and an upper surface of a dashboard 114 of the vehicle such that the interior surface of the windshield and the upper surface of the dashboard arrest displacement of the reaction surface airbag (Figs. 1B and 1C), and wherein the inflated reaction surface airbag engages the back surface of the inflated occupant restraint airbag to resist movement of the occupant restraint airbag toward the interior surface. The reaction surface airbag may be inflatably deployed more quickly than the occupant restraint airbag (paragraph 0026). The reaction surface airbag may be fully inflated before the occupant restraint airbag inflates (paragraph 0026). Schneider does not teach that a material of a skin of the reaction surface airbag is more rigid than a material of a skin of the occupant restraint airbag. Glyn-Davies teaches a vehicle (e.g., 10) comprising: an occupant restraint airbag (e.g., 42), a reaction surface airbag (e.g., 44), a forward structure (e.g., “the dashboard assembly” (page 2, line 15), “one or more of: the inside surface of the windscreen; interior surfaces of trim panels inside the occupant compartment 22; airbag modules; and/or the floor or toe-board/bulkhead of the occupant compartment 22” (page 9, lines 26-28), “the windscreen, the steering wheel and/or steering column (if provided), and fascia features within the front cabin” (page 2, lines 18-19); see also page 2, lines 1-2; see also page 5, lines 14-16; see also page 9, lines 28-30) and a triggering system (page 5, lines 36-41; page 9, lines 9-13). A material of a skin of the reaction surface airbag is more rigid than a material of a skin of the occupant restraint airbag (page 2, lines 24-27; page 11, lines 20-23). The reaction surface airbag is configured to inflate more quickly than the occupant restraint airbag (page 4, lines 9-10; page 9, lines 9-16 and 24-30). The reaction surface airbag may have a higher pressure in an inflated state than a pressure of the occupant restraint airbag in an inflated state (i.e., “the lower airbag may be configured to have a greater stiffness, compared, to the upper airbag, when fully inflated…variations in stiffness may be achieved by inflating the airbags to a different extent” – page 2, lines 25-26). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to make an apparatus as taught by Schneider such that a material of a skin of the reaction surface airbag is more rigid than a material of a skin of the occupant restraint airbag, and such that the reaction surface airbag has a higher pressure in an inflated state than a pressure of the occupant restraint airbag in an inflated state, according to the known technique taught by Glyn-Davies, “so as to provide adequate support for the upper airbag, which loads the lower airbag through the reaction surfaces” (page 11, lines 20-22) and because a less rigid occupant restraint airbag (due to having a less rigid skin and/or a lower pressure than the reaction surface airbag) would advantageously allow the occupant restraint airbag to better conform to the shape of the occupant to thereby more evenly distribute the restraining force of the airbag against the body of the occupant to thereby reduce the risk of injury. All the claimed elements were known in the cited prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results. MPEP §2143(I)(A).
Response to Arguments
Applicant's arguments filed on September 19, 2022 have been fully considered but they are not persuasive.
With respect to the 35 U.S.C. 112 rejections of claim 1, claim 1 was not actually amended as applicant apparently intended (see page 7 of the remarks).
With respect to the prior art rejections, applicant argues that the reaction surface airbag 106 in Schneider does not abut an upper surface of a dashboard. Figs. 1B and 1C show that the reaction surface airbag 106 abuts an upper surface (i.e., a surface that is above a midplane of the dashboard) of the dashboard 114 when inflated.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802. The examiner can normally be reached M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303)297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEITH J FRISBY/Primary Examiner, Art Unit 3614